Citation Nr: 1608990	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  01-01 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), from February 8, 1999 to March 20, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to June 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision of the Philadelphia, Pennsylvania RO.  The Veteran currently resides within the jurisdiction of the Boston RO.  In December 2003, a Decision Review Officer hearing was held at the RO.  In May 2004, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the record.  In December 2004 and January 2011, the matters were remanded for additional development.

The Veteran testified at a second Travel Board hearing in August 2010, before a different Veterans Law Judge, regarding the claim of entitlement to an effective date earlier than March 21, 2004 for the assignment of a 70 percent rating for PTSD.  In a January 2011 decision, the Board granted an effective date of February 8, 1999 for the award of a 70 percent rating for the Veteran's PTSD; the Board also remanded the matters remaining on appeal.  In June 2015, the Veteran was notified that the Veterans Law Judge who held the August 2010 hearing is no longer with the Board, and he was offered the opportunity for a new Board hearing, which he declined.  The Board may therefore proceed.


FINDINGS OF FACT

1.  At no time under consideration is PTSD shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with deficiencies in most areas; symptoms productive of total occupational and social impairment are not shown.

2.  The Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment for which his occupational and educational experience would otherwise qualify him from February 8, 1999, to December 9, 2002 and from January 8, 2004 to March 20, 2004.  

3.  The Veteran worked full time at substantially gainful employment from December 9, 2002 to January 8, 2004 and service-connected disability did not preclude him from working during this period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD is not warranted for any period of time under consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.130, Diagnostic Code (Code) 9411 (2015).

2.  Resolving doubt in favor of the Veteran, the criteria establishing entitlement to TDIU from February 8, 1999, to December 9, 2002 and from January 8, 2004 to March 20, 2004 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).

2.  The criteria establishing entitlement to TDIU from December 9, 2002 to January 8, 2004 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In a claim for increase, the VCAA requirement is generic notice of the type of evidence needed to substantiate the claim (i.e. evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment), as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of his claims.  August 2003 and December 2004 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also advised him of the criteria for rating a psychiatric disability and assigning effective dates of awards.  During the May 2004 and August 2010 Travel Board hearings, the appellant was advised of what is still needed to substantiate the claims (evidence of increased severity of his PTSD); the Veteran's testimony reflects that he is aware of what is needed to substantiate this claim.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in May 1999, June 2000, March 2001, December 2003, and January 2005, which will be discussed in greater detail below, though the Board finds these examinations to cumulatively be adequate for rating purposes as they included a review of the Veteran's history and a mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Increased rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

Regarding the rating criteria, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  The Veteran has been assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  The scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Per recently revised regulation, the rating criteria are based upon the American Psychiatric Association's DSM-5.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

In a March 1999 statement, the Veteran stated that he had frequent intrusive thoughts and flashbacks, and he felt isolated and alienated.

On May 1999 VA examination, the Veteran reported increasing depression and suicidal thoughts.  He reported having flashbacks about rocket attacks and waking up with sweats and fear of dying.  He reported that the flashbacks came intermittently with periods of sobriety.  He attended PTSD group therapy regularly and was prescribed Serzone.  He reported that he was scared of crowds and felt the need to be insulated from people; he was often depressed, grouchy and angry.  He reported having depression and recurring flashbacks of two traumatic incidents from Vietnam.  He showed markedly diminished interest in taking care of his family, a restricted range of affect, and a sense of a foreshortened future on account of his two previous suicidal attempts, although he denied having any suicidal ideation at the present time.  He reported difficulty falling asleep and staying asleep.  He was irritable with reported outbursts of anger and getting into conflict with the law.  He reported difficulty concentrating and there was evidence of exaggerated startle response.

On mental status examination, the Veteran was casually dressed with excellent personal hygiene.  He maintained good eye contact.  His affect was restricted with a very narrow range.  There was no evidence of psychomotor retardation or agitation.  His speech was normal in rate and rhythm, logical and goal-directed.  He was alert and oriented and his responses were appropriate, reflecting no evidence of psychotic delusions or hallucinations.  His mood was depressed and somewhat blunted.  He seemed to be under pressure and exhibited some signs of anxiety.  His judgment and insight appeared to be average.  Psychotic features were in partial remission but he maintained having persecutory ideas, lack of trust and suspicion of the intentions of others.  There was some evidence of mental confusion and racing thoughts.  He was fully competent to handle his finances.  The diagnoses included mild recurrent PTSD and chronic major depression in partial remission; a GAF score of 60 was assigned.

On June 2000 VA examination, the Veteran reported that he attended weekly PTSD group therapy and biweekly individual therapy.  He reported that upon returning from a 90 day PTSD program in March 2000, he had a brief relapse to alcohol use but had remained sober since.  His medications included Serzone, Risperdal, and Citalopram.  

On mental status examination, the Veteran was neatly dressed.  His affect was restricted and his mood was somber and depressed.  His speech was relevant and goal-directed, and he was fully cooperative.  He was tearful at times with poor eye contact, especially when discussing trauma-related material.  He reported some suicidal ideation, stating that he would "have to think real hard about getting out of the way of a moving truck coming at him"; however, he had no specific suicidal plan.  He reported being extremely uncomfortable in crowds.  He worked long hours and spent the rest of his time at home.  He reported having intrusive thoughts about Vietnam on an almost-daily basis.  He had some trouble concentrating and was hypervigilant.  He reported that when he first arrived at work, the first thing he would do was look around for something to use as a weapon if needed.  He reported markedly diminished interest in significant activities, and he was easily angered and frustrated.  He reported occasional nightmares and some sleep difficulties.  He reported being most troubled by ongoing depression, unresolved grief and guilt.  He reported exaggerated startle response and a detachment from others.  His memory appeared grossly intact and there was no evidence of a formal thought disorder.  There were signs of strong paranoid trends in his thinking that could deteriorate to psychotic levels under severe stress.  He reported difficulty with authority and avoiding getting close to others at work for fear of confrontation.  The diagnoses included PTSD and depressive disorder not otherwise specified; a GAF score of 55 was assigned.  He was competent to handle his finances.  The examiner opined that his impairment due to symptoms of PTSD and depression was severe in terms of social functioning but he was employable under conditions of limited stress.

On March 2001 VA examination, the examiner opined that the Veteran's symptoms of PTSD and depression are entwined and not separate diagnoses.  The Veteran showed signs of agitation, rebellion, rigidity, anger and mood instability.  He reported that he lost his job a year and a half earlier and continued to be a heavy drinker.  Examination of the Veteran did not show a psychotic profile, and the diagnosis remained as PTSD, moderate to severe, with symptoms of dysthymia.  He was competent to handle his finances.

On mental status examination, the Veteran was alert, coherent and restless.  He had difficulty responding directly to the problem at hand, which the examiner opined had to do with the primacy of PTSD over depression.  The Veteran believed he was more nervous than most others and felt that he was about to go to pieces if his rights were violated; he felt similarly about Vietnam and his marriage.  He reported feeling blue at times but not on a daily basis.  He reported having problems with trusting people and walking in a crowded area.  He had some mental confusion when he drank but denied blackouts or suicidal thoughts.  He had fair insight and judgment into his affairs.  He did not show memory problems.  His MMPI-2 was consistent with a primary diagnosis of PTSD with dysthymic interests and concerns.  Other test results indicated failure to cope with conflicts and pressures, high scales on depression and social introversion, and being within the acceptable range of PTSD.  The diagnosis was chronic moderate to severe PTSD, and a GAF score of 55 was assigned.

On December 2003 VA examination, the Veteran reported a chronic history of alcohol abuse and several suicide attempts or gestures which did not result in psychiatric hospitalizations, in addition to the admissions noted in the records.  In the previous two years, he had been inconsistent in his compliance with psychiatric treatment due to multiple missed appointments, although he reported compliance with his medication throughout.  He reported multiple alcohol relapses over the previous two years.  He presented with chronic symptoms of depression and PTSD but was able to maintain relatively steady employment throughout most of the previous three years.  Some improvement was noted in his depression due to an increase in medication and a decrease in drinking; however, he had recently presented for treatment with symptoms of depression characterized by persistent depressed mood, loss of interest and initiative, trouble concentrating, tendency for social isolation, and suicidal ideation without intent or plan.  He reported being a loner with no friends, just acquaintances from work; he expressed concerns that he was slighted by others and that people were out to get him at work.  He reported having no contact with his children or his siblings.

On mental status examination, the Veteran was well-groomed and neatly dressed.  He was cooperative, alert and oriented, and goal-directed in his speech.  He made good eye contact and his speech was normal in rate and volume, with logical and coherent content of speech.  His affect was depressed and mildly anxious and restricted in range and his mood was depressed.  His cognition was intact although his immediate memory was mildly compromised and his verbal abstraction was impaired.  He reported chronic memory problems due to wandering thoughts and his mind drifting.  He denied current or past history of delusions or thought insertion, thought deletion, delusions of control, or paranoid delusions.  He endorsed non-psychotic paranoid tendencies of suspiciousness toward others and ideas of reference.  He denied any history of hallucinations.  He reported chronically depressed mood and anxiety with chronic suicidal ideation but without intent or plan.  He reported a history of recurrent dreams and frequent startle reactions and/or intrusive memories and flashbacks.  The examiner opined that due to his PTSD, depression, anxiety and alcohol dependence, the Veteran experienced severe impairment in his social functioning and mild to moderate impairment in his occupational functioning.  His suspiciousness and guardedness around others had negatively affected his social adjustment in occupational settings and had probably hindered his opportunities for career advancement.  All of the conditions contributed to significant social and occupational impairment that were most directly and primarily attributable to effects associated with PTSD.  The diagnoses included PTSD, depressive disorder not otherwise specified, anxiety disorder not otherwise specified, and alcohol dependence, and a GAF score of 50 was assigned due to recent suicidal ideation; when less depressed than at the time of examination, he had functioned in the past year at a GAF of 55.

In a February 2004 statement, the Veteran stated that he had been fired from his latest job the previous month; this was the fourth time he had been fired from his job since January 2002.  He stated that he had no friends or social life and he constantly thought of suicide.

At the May 2004 Board hearing, the Veteran testified that he was a workaholic and an alcoholic; he used alcohol to self-medicate.  He testified that he saw a psychiatrist once a week.  He testified that he occasionally experienced flashbacks of his combat experience.  He testified that he frequently missed work duty due to his disability and he was terminated from employment for missing days and messing up.  He testified that he slept about 4 or 5 hours per night and he thrashed in his sleep.  He testified that he avoided his friends and family members and isolated himself at home.  He testified that he had outbursts of anger and felt capable of hurting others, therefore he walked away.  He testified that he had consistent thoughts of hurting himself, and his most recent suicide attempt was in March 2004.  He testified that he had a lot of paranoia and he did not like to go out.  He testified that he had had about 5 jobs in the previous 5 years and he was unable to maintain steady employment.  

On January 2005 VA examination, the Veteran reported that he continued his counseling and psychiatric treatment.  He reported that he was told in January 2004 that his place of employment could no longer accommodate him; after being let go from his job, he attempted suicide with medication and alcohol.  He had two previous suicide attempts that did not involve alcohol or drug use.  He reported that, after the suicide attempt, his girlfriend of 8 years had broken off the relationship because she could not deal with his behavior, and he was now living in a homeless shelter.  The examiner opined that, since December 2003, the Veteran had shown significant deterioration in terms of psychological, occupational, and social functioning.  He continued to be estranged from his children and cried while discussing the lack of relationships with his children and other people.  He reported continued dreaming of Vietnam experiences as well as continued anxiety, frequent and intense panic attacks, and passive suicidal ideation.  The examiner opined that the Veteran's PTSD symptoms motivate his substance use disorder, which serves the function of self-medicating the PTSD symptoms.  The Veteran denied acting out on others.

On mental status examination, the Veteran was alert and oriented to all spheres and he maintained appropriate eye contact.  He presented with anxious mood.  His speech was tangential but average in rate and volume.  He did not show signs of thought disorder.  He denied any current auditory/visual hallucinations, delusions or other psychotic features.  He complained of recent memory loss and showed poor judgment.  He denied any current suicidal or homicidal ideation, intent and/or plans but admitted to recent passive suicidal ideation.  The examiner opined that the Veteran's symptoms were consistent with a DSM-IV diagnosis of PTSD and the stressors had led to clinically significant distress in social, occupational and other important areas of functioning.  Other diagnoses included unspecified alcohol dependence and rule-out depressive disorder, not otherwise specified.  A GAF score of 35 was assigned based on severe symptoms that interfere with the ability to maintain employment, homelessness, lack of friends, guilt about his estrangement from his children, and depression.

On May 2005 psychiatric evaluation, the Veteran reported that he was living in a shelter.  He reported that he had not been in touch with his children for years.  He reported that he was antisocial; he stayed away from people and had no friends.  His medications included Citalopram and Seroquel.  He reported chronic depression and anxiety with poor concentration.  On mental status examination, he consistently blamed others for his problems, frequently in general terms as the system which had failed him.  He reported impulsiveness to his feelings.  The examiner opined that he looked in no great distress and did not seem anxious or depressed, but he slanted his description of situations to show he was the victim.  He was not psychotic.  The examiner opined that the Veteran greatly lacked insight into himself and his life problems.  The diagnoses included PTSD, chronic but mild; depressive disorder, likely dysthymia; anxiety disorder, not otherwise specified; and alcoholism, currently in remission.

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.  The Veteran has also submitted lay statements describing his difficulties due to PTSD.

The Board notes that, during the appeal period, the Veteran was hospitalized several times for psychiatric treatment.  He has been assigned temporary total evaluations for each period of hospitalization: from February 18 to March 31, 1999; from December 27, 1999 to April 1, 2000; and from July 12 to September 1, 2001; the periods of temporary total evaluations are not before the Board. 

The Board finds that the evidence does not show that symptoms that meet (or approximate) the above-listed criteria for a schedular 100 percent rating for PTSD were manifest at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had symptoms of a nature and severity comparable to/consistent with those listed in the schedular criteria for a 100 percent rating.  More significantly, total occupational and social impairment simply is not shown.  The treatment records and examinations consistently show appropriate thought processes and content, and appropriate behavior and communication.  There are no reports of delusions or hallucinations.  The evidence does reflect several suicide attempts by the Veteran throughout the appeal period; however, he was hospitalized and awarded temporary total evaluations for the periods following each attempt, and he did not report persistent danger of hurting himself or others on examination.  At no time has the Veteran reported the inability to perform activities of daily living, disorientation to time or place, or memory loss for the names of his close relatives, his occupation, or his own name.  While the observations by the VA examiners and treatment providers suggest that the Veteran has increasingly limited social relationships, such impairment is clearly encompassed by the criteria for a 70 percent rating (which contemplate deficiencies in most areas).  The disability picture presented is not one consistent with the criteria for a schedular 100 percent rating which is assigned for total occupational and social impairment.  Consequently, such rating for PTSD is not warranted for any period of time under consideration.  

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  The symptoms and level of impairment represented by the GAF scores of 35 to 60 reflect serious and even severe (but not total) disability.  

The Board also notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from his symptoms of PTSD.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 70 percent rating assigned; thus even his own lay statements do not support the assignment of a schedular 100 percent rating at any time.

All symptoms of the Veteran's PTSD are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Entitlement to TDIU from February 8, 1999 to March 20, 2004

In an August 2007 rating decision, the AOJ granted the Veteran entitlement to TDIU effective March 21, 2004, which was (at that time) also the effective date of his 70 percent rating for PTSD.  The rating decision noted that the Veteran did not meet the threshold criteria for a TDIU rating prior to March 21, 2004.  However, the Board's previous [January 2011] decision awarded an effective date of February 8, 1999 for the assignment of the 70 percent rating for PTSD; based on that decision, the Veteran meets the threshold criteria for a TDIU rating effective from February 8, 1999.  The Board remanded the matter of entitlement to TDIU from February 8, 1999 to March 20, 2004, for additional development.

VA will award a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16. 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

Initially, the Board finds that the Veteran meets the schedular criteria for consideration for TDIU under 38 C.F.R. § 4.16(a) as of February 8, 1999, as noted above.  Specifically, the Board notes that the Veteran's PTSD has been evaluated as 70 percent disabling since February 8, 1999.  He is also service-connected for hearing loss, rated at 0% from 1986 and erectile dysfunction, rated at 0% from March 2000.  Accordingly, the Board finds that the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) since February 8, 1999.

In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor advancing age be considered. 

Turning to the evidence of record, on May 1999 VA examination, the Veteran reported that he was employed with a masonry construction company.  On June 2000 VA examination, he reported that he worked long hours as a laborer with a brick mason firm.  He reported having difficulty with authority and avoiding getting close to others at work for fear of confrontation.  The examiner opined that he was employable under conditions of limited stress.

On March 2001 VA examination, the Veteran reported that since the breakdown of his marriage, he had continued to go downhill in terms of his work adjustment and drinking.  He reported that he had lost his job a year and a half earlier.

On December 2003 VA examination, the Veteran reported having three jobs since he moved to Massachusetts two years earlier.  He had worked for the Department of Defense, and then as a stock clerk at Home Depot, and he was currently working as a machinist.

In a February 2004 statement, the Veteran stated that he had been fired from his latest job the previous month; this was the fourth time he had been fired from his job since January 2002.  

Review of the Veteran's treatment records from February 1999 until March 2004 generally reveals continued psychiatric treatment.  On psychiatric evaluations during this period GAFs ranged from 50 to 60, reflecting moderate to serious symptoms.  

At the May 2004 Board hearing, the Veteran testified that he had had about 5 jobs in the previous 5 years and he was unable to maintain steady employment; he worked as a mail operator until January 2004 after he had been written up several times for inattentiveness.  He testified that he had an associate's degree in automotive technology.  He had a variety of jobs including in masonry, concrete, dishwashing, and at Home Depot.

On May 2005 psychiatric evaluation, the examiner opined that the Veteran had limitations psychiatrically but could function in a work setting; however, for several months following his unemployment in January 2004, he was partially disabled psychiatrically but likely still able to work if his physical problems were removed.  The examiner noted that the Veteran did show a gradual psychiatric decline following his dismissal from work, which caused more drinking and finally led up to his suicide attempt, and his partner separating from him, following which he worsened considerably and was totally disabled for a couple of months.  He began to improve with treatment and after being at the shelter and feeling supported.

In a December 2006 application for entitlement to TDIU, the Veteran stated that he last worked full-time in January 2004, as a mill operator for Revere Graphics, and he left the job due to his disability.

Employer information received from Revere Graphics Worldwide indicates that the Veteran was employed full-time as a factory worker from December 2002 to May 2004, with no time lost due to disability during the 12 months preceding the last date of employment.  He last worked in January 8, 2004 before he resigned.

Social Security Administration records show that the Veteran was awarded monthly disability benefits based on becoming disabled on January 1, 2004 due to a primary diagnosis of anxiety related disorders and a secondary diagnosis of carpal tunnel syndrome.

Pursuant to the Board's January 2011 remand, the Veteran's file was referred to a VA examiner for an opinion as to whether from February 8, 1999 to March 20, 2004 (or from any specific date therein), the Veteran's PTSD made him unable to secure/follow substantially gainful employment.  In a March 2012 opinion, the reviewing examiner noted that the Veteran was first diagnosed with PTSD related to military service in 1998, with several prior episodes that were considered to be suicide attempts.  The examiner noted that following a treatment program in early 2000, the Veteran was thought to have potential to work only when under limited stress and, on April 2000 treatment, the opinion was that the Veteran's PTSD was chronic and had resulted in an impairment in his ability to form relationships, to interact socially with others, and to find or keep steady employment.  The examiner noted that on January 2005 treatment, the Veteran had been homeless since a March 2004 suicide attempt and he experienced panic in crowds or when stressed and had gone through 20 different jobs.  The examiner noted that on February 2005 treatment, the opinion was that the Veteran had maintained employment until his hand injury, including for the Department of Defense, Home Depot, as a mason, and several other jobs, but he felt his hearing loss may compromise his productivity in addition to his PTSD symptoms.  Based upon the Veteran's history and functioning in daily activities, the examiner opined that the Veteran had had to endure severe PTSD related symptomatology during the period of time from February 8, 1999 to March 20, 2004, and earlier.  The reviewing examiner opined that the Veteran's service-connected PTSD made him unable to secure or follow substantially gainful employment during the time frame in question.

Based on the foregoing, the Board finds that the Veteran was unemployable from February 8, 1999, to December 9, 2002 and from January 8, 2004 to March 20, 2004.  The Board finds the Veteran's lay evidence to be competent, credible and probative in this case.  Such evidence is corroborated and confirmed by the March 2012 reviewing VA examiner, whose opinion the Board finds to be entitled to great probative weight, as it included a thorough review of the pertinent medical evidence in addition to the Veteran's employment history.  While it is apparent that the Veteran was working at several jobs over this period, the Board does not have access to whether his income was substantial and the record reflects that he was not able to sustain employment.  Thus, by resolving doubt in favor of the Veteran, the Board finds that the Veteran's PTSD precluded obtaining and maintaining substantially gainful employment from February 8, 1999, to December 9, 2002 and from January 8, 2004 to March 20, 2004. 

However, despite the opinion that he was unemployable for the entire period, the record reflects that he worked full time and received a substantial salary from December 9, 2002 to January 8, 2004.  This is prima facie evidence that he was not precluded from working due to service-connected disability during this period.  Accordingly, TDIU is denied for this period.  


ORDER

A 100 percent schedular rating for the Veteran's PTSD is denied.

Entitlement to TDIU from February 8, 1999, to December 9, 2002 and from January 8, 2004 to March 20, 2004, is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to TDIU from December 9, 2002 to January 8, 2004 is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


